UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1436



HILDA L. FLOYD,

                                              Plaintiff - Appellant,

          versus


BALTIMORE COUNTY POLICE DEPARTMENT,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
04-608-1-RDB)


Submitted:   July 29, 2004                 Decided:   August 3, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hilda L. Floyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Hilda L. Floyd appeals the district court’s order denying

relief on her 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.         See Floyd v.

Baltimore County Police Dep’t, No. CA-04-608-1-RDB (D. Md. Mar. 9,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -